UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7744



RICKY WAYNE BOBLETT,

                                             Plaintiff - Appellant,

          versus


RON ANGELONE; LISA EDWARDS; MAJOR PEROTELLI;
EDWARD C. MORRIS; MR. CARR,

                                            Defendants - Appellees,

          and

LARRY D. HUFFMAN; DAN T. MAHON; GENE JOHNSON,

                                                         Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-95-1009)


Submitted:   July 24, 1997                 Decided:   August 5, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Wayne Boblett, Appellant Pro Se.      Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record
and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Boblett v. Angelone, No. CA-95-1009 (W.D. Va. Oct. 16, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2